Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-6, 8-11, 13 objected to because of the following informalities:  Claims recite "ECU".  Appropriate correction is required.
Specification
The disclosure is objected to because of the following informalities: Paragraph [0005], line 4 recites "CAN bus" without first using the full terminology.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi (US 20050159866) in view of Yamashita (US 20200047764).
Regarding Claim 1, Takeuchi discloses a system comprising: 
a steering-system motor (Takeuchi 12); 
a first ECU and a second ECU each electrically connected to the steering-system motor (Takeuchi 21 and 22); 
a communication line directly communicatively connecting the first ECU and the second ECU (Takeuchi alpha, fig. 1); and 
wherein the first ECU is programmed to, upon detecting a fault, transmit a fault code to the second ECU via the communication line (Takeuchi [0076]) and via the gateway module; and 
the second ECU is programmed to, upon detecting a fault, transmit a fault code to the first ECU via the communication line (Takeuchi [0076]) and via the gateway module.  
Takeuchi does not explicitly disclose, but Yamashita does disclose a gateway module (Yamashita 122) communicatively connecting the first ECU to a CAN bus (Yamashita 120) and communicatively connecting the second ECU to the CAN bus.
Takeuchi and Yamashita are considered analogous art to the claimed art because they are in the same area of steering systems. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the steering system of Takeuchi with the teaching of Yamashita by modifying the system and ECU to include a gateway and CAN bus. Modifying Takeuchi allows for better communication with fewer pieces and failure points.
Regarding Claim 2, modified Takeuchi discloses the system of claim 1, further disclosing wherein the first ECU is programmed to, upon determining a desired torque value, provide one-half of the desired torque value to the steering-system motor upon determining that both ECUs have a full performance capability (Takeuchi [0061] and [0076]).  
Regarding Claim 3, modified Takeuchi discloses the system of claim 2, further disclosing wherein the second ECU is programmed to, upon determining a desired torque value, provide one-half of the desired torque value to the steering- system motor upon determining that both ECUs have a full performance capability (Takeuchi [0061] and [0076]).  
Regarding Claim 4, modified Takeuchi discloses the system of claim 2, further disclosing wherein a fault code from one of the first or second ECUs indicates that that ECU has a reduced performance capability (Takeuchi [0061] discusses ECU judging the other ECU is normal, and if abnormal, transmits error information to the other ECU).  
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi, in view of Yamashita, and further in view of Kawai (US 2019/0326843).
Regarding Claim 12, modified Takeuchi the system of claim 1, but does not explicitly disclose wherein the steering-system motor is a six-phase electric motor.
Kawai does disclose wherein the steering-system motor is a six-phase electric motor (Kawai [0037]).  
Takeuchi, Yamashita, and Kawai are considered analogous art to the claimed art because they are in the same area of steering systems. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the steering system of modified Takeuchi with the teaching of Kawai by modifying the motor to be a six-phase electric motor. Modifying Takeuchi allows for fewer vibrations.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi, in view of Yamashita, and further in view of Shiino (US 20090057050).
Regarding Claim 14, modified Takeuchi discloses the system of claim 1, but does not explicitly disclose wherein the steering-system motor is a steer-by-wire torque actuator.  
Shiino does disclose wherein the steering-system motor is a steer-by-wire torque actuator (Shiino [0016]). 
Takeuchi, Yamashita, and Shiino are considered analogous art to the claimed art because they are in the same area of steering systems. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the steering system of modified Takeuchi with the teaching of Shiino by modifying the system to be a steer-by-wire torque actuator. Modifying Takeuchi allows for increased flexibility and function.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi, in view of Yamashita, and further in view of Fujita (US 2020/0307683).
Regarding Claim 15, modified Takeuchi discloses the system of claim 1, but does not explicitly disclose wherein the steering-system motor is an electric power- assist steering motor.  
Fujita does disclose wherein the steering-system motor is an electric power- assist steering motor (Fujita [0032], 80).  
Takeuchi, Yamashita, and Fujita are considered analogous art to the claimed art because they are in the same area of steering systems. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the steering system of Takeuchi with the teaching of Fujita by modifying motor to be an electric power-assist steering motor. Modifying Takeuchi allows for improved motor function and varied utility.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi, in view of Yamashita, and further in view of Zhang (US 2020/0076343).
Regarding Claim 16, modified Takeuchi discloses the system of claim 1, but does not explicitly disclose wherein the communication line is an intermicrocommunications line.
Zhang does disclose wherein the communication line is an intermicrocommunications line (Zhang [0017]).
Takeuchi, Yamashita, and Zhang are considered analogous art to the claimed art because they are in the same area of steering systems. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the steering system of Takeuchi with the teaching of Zhang by modifying the communication line to be an intermicrocommunications line. Modifying modified Takeuchi allows for better flexibility and productivity in the architecture.
Allowable Subject Matter
Claims 5-11, 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The specific limitations of claim 5 “the first ECU is further programmed to provide more than one-half of the desired torque value to the steering-system motor upon determining that the second ECU has a reduced performance capability” is not anticipated or made obvious by the prior art of record in the examiner’s opinion. Claims 6-11 and 13 are further dependent on claim 5.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARENA MARY TOY whose telephone number is (571)272-9778. The examiner can normally be reached Monday - Friday: 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARENA MARY TOY/Examiner, Art Unit 3611                                                                                                                                                                                                        

/JACOB B MEYER/Primary Examiner, Art Unit 3618